Citation Nr: 1521702	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-13 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C. § 1151 for the death of a veteran.


REPRESENTATION

Appellant is represented by: The American Legion 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The appellant is the surviving spouse of a veteran (the Veteran) who had active duty service from January 1949 to January 1950 and from October 1950 to September 1951.  The Veteran died in July 1988.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the RO in Philadelphia, Pennsylvania.

In August 2014, the Board remanded this appeal for additional evidentiary development, which has since been completed, and the appeal has been returned to the Board for further appellate action.  

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's death was not proximately due to or a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

2.  The Veteran's death was not proximately caused by an event not reasonably foreseeable.



CONCLUSION OF LAW

The criteria for DIC under the provisions of 38 U.S.C.A. § 1151 for the death of a veteran have not been met. 38 U.S.C.A. §§ 1110, 1131, 1151, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.312, 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking DIC under the provisions of 38 U.S.C. § 1151 for the death of the Veteran, which she contends resulted from VA medical care.

DIC is payable to the surviving spouse of a veteran if such veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  Under the provisions of 38 U.S.C.A. § 1151, disability compensation may be awarded for a qualifying additional disability or death resulting from VA hospitalization or medical or surgical treatment in the same manner as if the additional disability or death were service connected.  See 38 C.F.R. § 3.361.

If additional disability or death is found, two principal criteria determine whether it is compensable under 38 U.S.C.A. § 1151.  First, the additional disability or death may qualify for compensation if the disability or death is not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  Second, in order to constitute a qualifying additional disability or death, the proximate cause of the additional disability or death must have been carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or an event not reasonably foreseeable.  These provisions apply to claims received by VA on or after October 1, 1997. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a).

Directly pertinent to this appeal, disability or death that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).

With regard to the determination as to whether an event is reasonably foreseeable, the actual foreseeability of an event by a treating physician or other medical professional is not dispositive.  Rather, the test is what an objective reasonable health care provider would have considered to be an ordinary risk of treatment that would be disclosed to the patient in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Schertz v. Shinseki, 26 Vet. App. 362 (2013).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability or death, it must be shown that the medical treatment caused the additional disability or death, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  To determine whether there was informed consent, VA will consider whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.

Regulations further provide that compensation is not payable for the necessary consequences of VA treatment properly administered with the express or implied consent of the veteran or, in appropriate cases, the veteran's representative.  Necessary consequences are those which are certain or intended to result from the treatment provided.  Consequences otherwise certain or intended to result from treatment will not be considered uncertain or unintended solely because it had not been determined at the time consent was given whether that treatment would in fact be administered.  38 C.F.R. § 3.361.

Here, the appellant does not contend that a specific procedure or treatment administered by VA caused the Veteran's death, or that there was any error involving informed consent procedures.  Rather, she asserts that appropriate treatment was delayed or not provided.  Specifically, she contends that the Veteran was initially told that a mass or lesion in his left kidney was a benign cyst, and, but for the delay in diagnosis and treatment of what was eventually determined to be left kidney cancer, the metastasis to the right kidney, and ultimately the Veteran's death, might have been substantially delayed or prevented.  

VA treatment records reveal that the left kidney mass was discovered while the Veteran was being treated for a urinary tract infection in April 1986.  An intravenous pyelogram was conducted on April 29, 1986 at which time a marked enlargement of the left kidney was noted.  An ultrasound was recommended.  The right upper collecting system showed no abnormality.  There was no evidence of obstructive uropathy or mass lesion.  A left kidney lesion was detected by ultrasound in May 1986.  The differential diagnoses were xanthogranulomatous disease of the kidney, multi loculated cyst or abscess.  A CT scan was recommended for a definite diagnosis.  

The Veteran reported for a CT scan on June 24, 1986, but was told the CT machine was broken at that facility.  He was scheduled for a scan at another facility, which was performed on July 2, 1986.  The report reveals a solid mass involving the upper pole of the left kidney which most likely represents a tumor.  A left adrenal mass was thought to represent either a benign or malignant process.  A small renal cortical cyst was seen in the upper pole of the right kidney.  Further evaluation was suggested by means of an angiogram.  

The recommended angiogram was conducted on July 22, 1986.  Findings included left nephromegaly with a bumpy pattern measuring 20.5 cm versus 14.5 cm on the right kidney; a mixture of cystic and solid mass mostly involving the upper and lower pole of the left kidney; and hypertrophic inferior supra renal artery feeding a solid tumor.  A July 29, 1986 clinical note indicates a differential diagnosis of hamartoma versus a benign cyst.  The clinician noted "[t]his is confusing," and that cancer had been mentioned and he would try to straighten out with x-ray.  A November 25, 1986 clinical note indicates that the "radiology report" (referring specifically to the July 22, 1986 angiogram) does not rule out cancer, but that the Veteran was told by a doctor that there was no malignancy.  

The Veteran was seen for a follow-up appointment on April 16, 1987, at which time it was noted that he probably had left renal cell cancer.  The Veteran was admitted for a left radical nephrectomy on April 28, 1987 and was discharged post-operatively on May 9, 1987.  The operative report describes the angiogram in "late" 1986 as "suspicious for carcinoma," but notes that no further treatment was undertaken at that time.  

The Board notes that the only angiogram to that date of which there is any record is the July 22, 1986 angiogram, and the Board observes that the reference to "late" 1986 may be a reference to the November 1986 clinical note which discusses the report of the July 22, 1986 angiogram.

A CT scan in April 1987 revealed a tiny .3 cm pleural based density in the right lower lobe.  It was noted, "[w]hether this is a single beginning nodular metastatic lesion should be clinically correlated."  A CT scan on June 22, 1988 revealed a large mass in the posterior aspect of the mid pole of the right kidney compatible with hypernephroma.  The Veteran died in July 1988, and his death certificate lists "renal failure" as a significant condition contributing to death.

As reflected in the September 2009 claim, and in the May 2013 substantive appeal, the appellant contends that the Veteran had been undergoing tests for several months for a left kidney mass, which he was told was benign.  The assertion that the Veteran was told the lesion was benign appears to be supported by the November 1986 notation that the Veteran had been told there was no malignancy.  The appellant asserts that, a few months later, tests showed the mass to be cancerous, and by that time the cancer had spread to the right kidney, and contributed to his death.  The appellant also asserts that VA medical providers should have performed a biopsy to rule out cancer, but that too much time had elapsed between the initial evaluation in April 1986 and eventual treatment in May 1987, and that this delay constituted negligence.

Regarding the question of negligence, the RO obtained a medical opinion in February 2011 based on a review of the claims file.  The VA physician noted that, in essence, there was a 3 month delay of treating the left kidney mass, which was evaluated by intravenous pyelogram and ultrasound to alternate diagnosis of left kidney cancer.  In the physician's opinion, the 3-month delay did not allow the metastatic spread.  According to the physician, kidney cancer behaves in a very strange manner at times, wherein it is felt that there is a cure, and 10 to 20 years later a metastatic lesion is found.  The physician opined that, in all likelihood, the Veteran had metastatic spread prior to the initial evaluation in April 1986, and the outlook for the Veteran would not have been altered even if the cancerous kidney was removed at that time.  According to the physician's review of the record, the ultrasound and the intravenous pyelogram all suggested a benign lesion initially, so that it would have been prudent to follow the course that the VA physicians followed at that time.  The lesion, however, changed and there was no way to anticipate this.  

The Board requested an addendum opinion due to some questions arising from the February 2011 opinion.  In a March 2015 addendum, a VA physician opined that it is less likely than not (less than 50% probability) that: any failure by VA to timely diagnose and properly treat any disease, to include kidney cancer, contributed substantially or materially to the Veteran's death, and it is less likely than not (less than 50% probability) that any such failure constituted carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA.

The rationale provided in the March 2015 report was that, at initial detection of the mass, the Veteran had no hematuria, no flank pain, and no obstructive voiding, symptoms that may have suggested renal cancer.  The intravenous pyelogram of April 29, 1986 suggested multiple cysts of the left kidney.  The ultrasound of the left kidney of May 15, 1986 showed a multi-loculated cystic lesion.  The differential diagnosis was xanthogranulomatous disease of kidney, multi-loculated cyst or abscess.  The physician opined that, "I do not believe the 3 month delay from what was thought to be a benign cystic lesion to the final diagnosed left renal adenocarcinoma contributed substantially or materially to his death."  The Veteran was diagnosed with stage 3 renal adenocarcinoma in the left kidney.  He had a left nephrectomy.  However, even with resection, many patients relapse and then have a poor prognosis.  His medical records and diagnostic studies do not show evidence of left kidney cancer metastasizing to the right kidney by April 1986.  

The VA physician declined to provide a non-speculative opinion regarding two of the questions posed.  The physician stated that it is impossible to determine without resorting to mere speculation the likelihood that the Veteran's left kidney lesion identified in April 1986 was then cancerous, or was then benign and later became cancerous.  He also stated that, from the records provided: "I can't determine why actions in April and May 1987 to treat left kidney cancer, including surgery, which appear to have been based on diagnostic testing performed in July 1986, were not taken earlier without resorting to mere speculation."  The stated reason was that there are no medical records provided for the period from 7/29/86-11/24/86 and 11/26/86-4/15/87.  

There is no medical opinion that purports to establish the appellant's assertion-that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused or contributed to the Veteran's death, or that his death resulted from an event not reasonably foreseeable.  The only evidence in favor of such a finding are the lay assertions of the appellant and family members who have written on her behalf.  

Generally, lay evidence is competent with regard to a disease with unique and readily identifiable features that are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, a layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377 (sometimes a layperson will be competent to identify a simple condition, for example a broken leg, and sometimes not, for example, a form of cancer); see 38 C.F.R. § 3.159(a)(2).  

Here, the appellant has not been shown to have the necessary medical training and/or expertise to opine that the treatment offered in this case involved carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or that such treatment proximately caused the Veteran's death.  Such opinions require both knowledge of what the standard of medical care should have been, how the standard was breached by VA medical providers, the complex question of how the breach of standard of medical care caused the Veteran's death, and the question of what would be the expected or natural progress of the Veteran's cancer.  Therefore, the opinion of the appellant and other lay observers is not competent evidence on these pivotal matters.  

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful, and the appellant is sincere in her belief that the Veteran's death was caused by his treatment by VA.  While the Board is sympathetic to the appellant's contentions, in the final analysis, the competent medical evidence is against her assertions as to negligence and causation.  As a preponderance of the evidence is against the claim, the Board concludes that compensation under 38 U.S.C. § 1151 for the Veteran's death is not warranted.

The appellant does not assert that there has been any deficiency in the notice provided to her in May 2010 and September 2010 under the Veterans Claims Assistance Act of 2000 (VCAA) and she has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans' Claims (Veterans Court) held that, in general, 38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.

In this case, the appellant does not contend that a service-connected condition, or a condition not yet service connected caused the Veteran's death.  The May 2010 and September 2010 notice letters provided the relevant information regarding entitlement under 38 U.S.C. § 1151.  

The RO has obtained pertinent medical records, including the service treatment records and available VA outpatient treatment reports.  The appellant has indicated that all pertinent treatment was with VA.  In October 2014, the RO contacted the VA Medical Centers in Brooklyn, Albany, Montrose, Bronx, and Castle Point.  Records were received from Albany in response.  The RO made another request to Brooklyn, Montrose, Bronx, and Castle Point in November 2014.  Castle Point and Bronx submitted records in response to the second request.  Brooklyn responded negatively stating that they had no record of treatment of the Veteran and their records date back to the early 1980s.  Montrose also responded negatively stating "we have no records which are responsive to your request."  The Board finds that the RO made adequate attempts to obtain the identified records and that there is no reasonable possibility that additional attempts would be fruitful.  Moreover, in March 2015 written argument, the appellant has affirmed that the VA records are complete and has argued that the Veteran was not adequately scheduled for appointments during the period between the detection of the kidney mass and the surgery, and that this is a reflection of VA's negligent care of the Veteran.  

The RO has also obtained two medical opinions regarding the question of whether the Veteran's treatment involved carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, or an event not reasonably foreseeable.

The Board acknowledges that the March 2015 addendum expresses the clinician's inability to provide a non-speculative opinion regarding the likelihood that the lesion identified in April 1986 was then cancerous, or was then benign and later became cancerous, and why actions in April and May 1987 to treat left kidney cancer, including surgery, were not taken earlier without resorting to mere speculation.  Before the Board can rely on a conclusion that an opinion is not possible, the examiner should clearly identify precisely what facts cannot be determined.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the clinician indicated that the reason for this inability to provide an opinion was the fact that there was not enough information available in the treatment records.  As discussed above, the appellant argues that the records are complete.  Therefore, the explanation of the physician is not remediable by additional development to obtain records, which are apparently complete.  While the physician was unable to answer these questions, he provided a conclusive opinion on the questions of negligence and causation.  

The appellant has argued that the VA physician's inability to render an opinion as to why actions in April and May 1987 were not taken earlier should also render him unable to express an opinion that VA was less likely as not negligent or careless.  The Board finds that, in the absence of any competent opinion to the contrary, the VA physician is in the best position to identify which questions can be answered reliably and which cannot.  The Board also notes that the opinion is not limited to the question of whether there was negligence.  The opinion includes the statement that any failure by VA to timely diagnose and properly treat the disease did not contribute substantially or materially to the Veteran's death.  Thus, causation is also addressed.  It was clear from the physician's rationale that the asserted delay in initial detection of the mass and the ultimate diagnosis of cancer were not significant factors in the cause of death, as he noted the Veteran already had stage-3 renal adenocarcinoma at the time of diagnosis.  The Board finds that there is no material inconsistency in the March 2015 opinion, and that it is adequate to resolve the appeal.  

The appellant has taken issue with the assertion of the VA physician in the March 2015 report that the Veteran did not have flank pain.  The appellant points out that the Veteran complained of flank pain on June 3, 1987, and that on July 2, 1986, it was also noted that he had pain in the legs.  The Board finds that these facts do not suggest any inadequacy in the March 2015 opinion.  Regarding the July 2, 1986 report, the Board takes notice that pain in the legs is not flank pain.  The flank is defined as "the side of the body inferior to the ribs and superior to the ilium."  See Dorland's Illustrated Medical Dictionary 722 (31st ed. 2007).  This definition necessarily excludes the legs.  Regarding the June 3, 1987 reference to flank pain, this occurred a little more than a month after the Veteran's left kidney surgery and more than a year after initial discovery of the left kidney mass.  The VA physician in March 2015 was addressing the Veteran's condition upon initial discovery of the left kidney mass in April 1986 and why a malignancy was not suspected at that time.  The fact that the Veteran had flank pain more than a year later, and subsequent to nephrectomy surgery, is not pertinent to the VA physician's comments.

The appellant has requested an opinion from an independent medical expert.  The Board may obtain an advisory medical opinion from an independent medical expert when, in its opinion, a medical opinion is warranted by the medical complexity or controversy involved in the appeal. 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2014).  The necessity of obtaining such an opinion is left to the discretion of the Board.  See Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  

In this case, the Board finds that there is no issue of such medical complexity or controversy as would warrant an independent medical opinion.  In this regard, the Board notes that there are two opinions already of record which are generally in agreement on the issue, and which do not support the appellant's contentions.  There is no conflict in the medical evidence to be resolved.  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by attempting to obtain outstanding VA treatment records and including a record of its attempts and responses received in the claims file.  The RO also obtained an addendum opinion which addressed the specific questions raised in the Board's remand and provided reasons for the stated inability to provide a non-speculative opinion on two questions.  This opinion substantially complies with the Board's remand instructions.  

The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist.


ORDER

DIC under the provisions of 38 U.S.C. § 1151 is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


